                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


BRANDEN J. BAILEY,

                Plaintiff,

v.                                        Case No. 3:18-cv-739-J-34MCR

MIKE WILLIAMS, et al.,

                Defendants.


                                  ORDER

     Before the Court is Plaintiff Branden J. Bailey's Motion for

Temporary Restraining Order & Preliminary Injunction (Motion; Doc.

18), filed September 13, 2018. In the Motion, Bailey requests that

the Court direct the Defendants to cease their blanket policy of

denying him and other Muslim detainees the ability to freely

practice their religion, and allow them to grow four-inch beards

and possess and use kufis and sajadas while housed as detainees at

the John E. Goode Pretrial Detention Facility (PTDF). He also filed

his Declarations (Docs. 17, 21, 33) and inmate Marvin Williams'

Declaration (Doc. 25). On September 25, 2018, the Court directed

Defendant Sheriff Mike Williams to respond to the Motion by October

31, 2018. See Order (Doc. 23). Bailey filed an Objection to Order

(Objection;   Doc.   34).   In   the   Objection,   he   objects   to   the

Magistrate Judge's Order, and asserts that the Court should rule on

the Motion without waiting for a response. He also requests that

the Court grant his request for a temporary restraining order, and
schedule a hearing on the request for a preliminary injunction.

Upon review, his Objection to the Magistrate Judge's Order will be

overruled to the extent that this Court finds that the Magistrate

Judge's ruling, see Order (Doc. 23), is not clearly erroneous or

contrary to law. See 28 U.S.C. § 636(b)(1)(A). On October 31, 2018,

Defendant Williams filed a response in opposition to Bailey's

Motion. See Defendant's Response in Opposition to Plaintiff's

Motion for Temporary Restraining Order and Preliminary Injunction

(Response; Doc. 37). In the Response, Defendant states that Bailey

was transferred from the PTDF to the custody of the Florida

Department   of   Corrections   (FDOC)   on   October   3,   2018,   and

accordingly, the Court should deny his Motion as moot.

     Bailey is no longer detained at the PTDF. He now resides at

the Reception and Medical Center (RMC), West Unit. See Change of

Address (Doc. 32), filed October 12, 2018;1 Docs. 29-1, 29-2. The

general rule in this circuit is that a transfer or a release of an

inmate from a jail or prison will moot that inmate's claims for

injunctive and declaratory relief. Zatler v. Wainwright, 802 F.2d

397, 399 (11th Cir. 1986) (per curiam). The rationale underlying

this rule is that injunctive relief is "a prospective remedy,

intended to prevent future injuries," Adler v. Duval Cnty. Sch.

Bd., 112 F.3d 1475, 1477 (11th Cir. 1997), and, as a result, once


     1
       See http://www.dc.state.fl.us/offenderSearch (last visited
Nov. 1, 2018) (showing Bailey's initial FDOC receipt date as
October 3, 2018).
                                  2
the inmate has been released or transferred, the court lacks the

ability to grant injunctive relief and correct the conditions of

which the inmate complained. See Wahl v. McIver, 773 F.2d 1169,

1173 (11th Cir. 1985) (per curiam) (stating that a prisoner's past

exposure to sub-par conditions in a prison "does not constitute a

present    case    or    controversy   involving   injunctive    relief   if

unaccompanied by any continuing, present adverse effects"). Thus,

Bailey's request for injunctive relief relating to the denial of

his religious rights at the PTDF fails to present a case or

controversy since he is now incarcerated in the custody of the

FDOC. Therefore, the Motion is due to be denied as moot.

     Also before the Court is Bailey's Request for Court Order

(Request; Doc. 35), filed October 12, 2018. In the Request, Bailey

requests   to     join   inmate   Marvin   Williams   as   an   "involuntary

Plaintiff" under Federal Rule of Civil Procedure 19. Rule 19 of the

Federal Rules of Civil Procedure mandates joinder of parties under

certain circumstances, and states, in relevant part:

            (a) Persons Required to Be Joined if Feasible.

                 (1) Required Party. A person who is
            subject to service of process and whose
            joinder will not deprive the court of
            subject-matter jurisdiction must be joined as
            a party if:

                        (A) in that person's absence,
                   the court cannot accord complete
                   relief among existing parties; or

                        (B) that person claims an
                   interest relating to the subject of

                                       3
                 the action and is so situated that
                 disposing of the action in the
                 person's absence may:

                        (i) as a practical matter
                        impair   or  impede   the
                        person's    ability    to
                        protect the interest; or

                        (ii) leave an existing
                        party   subject    to    a
                        substantial    risk    of
                        incurring       double,
                        multiple, or otherwise
                        inconsistent obligations
                        because of the interest.

                 (2) Joinder by Court Order. If a person
            has not been joined as required, the court
            must order that the person be made a party. A
            person who refuses to join as a plaintiff may
            be made either a defendant or, in a proper
            case, an involuntary plaintiff.

Fed. R. Civ. P. 19(a) (emphasis added).

      Bailey simply states that Williams "is only interested in

obtaining" the injunctive relief requested in the Motion and

paragraph 75 of the Complaint (Doc. 1). Bailey has not met the

required showing under Rule 19, and therefore, his requested relief

is   not   warranted.   To   the   extent   Williams   and/or   other   PTDF

detainees desire to pursue their own claims, each detainee may

represent his own interests by initiating his own civil rights case

by filing a separate civil rights complaint form. Moreover, the

general provision permitting parties to proceed pro se, see 28

U.S.C. § 1654, provides "a personal right that does not extend to

the representation of the interests of others." Timson v. Sampson,


                                      4
518 F.3d 870, 873 (11th Cir. 2008). Thus, Bailey's Request to join

Williams as an "involuntary plaintiff" under Rule 19(a)(2) is due

to be denied.

     In consideration of the foregoing, it is now

     ORDERED:

     1.   Bailey's   Motion   for       Temporary   Restraining   Order   &

Preliminary Injunction (Doc. 18) is DENIED as moot.

     2.   Bailey's Objection to Order (Doc. 34) is OVERRULED to the

extent that this Court finds that the Magistrate Judge's ruling,

see Order (Doc. 23), is not clearly erroneous or contrary to law.

See 28 U.S.C. § 636(b)(1)(A).

     3.   Bailey'S Request for Court Order (Doc. 35) is DENIED.

     DONE AND ORDERED at Jacksonville, Florida, this 2nd day of

November, 2018.




sc 11/1
c:
Branden J. Bailey, FDOC # J38931
Counsel of Record




                                    5
